13 N.Y.3d 740 (2009)
In the Matter of SAVE THE PINE BUSH, INC., et al., Respondents,
v.
COMMON COUNCIL OF THE CITY OF ALBANY, Appellant, et al., Respondent.
Court of Appeals of New York.
Submitted August 3, 2009.
Decided August 27, 2009.
Motion by Sierra Club Atlantic Chapter et al. for leave to appear amici curiae on the appeal herein granted only to the extent that the proposed brief is accepted as filed. Three copies of the brief must be served and an original and 24 copies filed within seven days.